


110 HRES 1401 IH: Commemorating the 50th anniversary of the

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1401
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Costa (for
			 himself, Mr. Nunes,
			 Mr. Cardoza,
			 Mr. Kennedy,
			 Mr. Frank of Massachusetts, and
			 Mr. McGovern) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Commemorating the 50th anniversary of the
		  Azorean Refugee Act of 1958 and celebrating the extensive contributions of
		  Portuguese-American communities to the United States.
	
	
		Whereas from September 27, 1957, until October 24, 1958, a
			 series of violent eruptions and earthquakes that amounted to a natural calamity
			 destroyed the economic infrastructure in Faial Island, Portugal, and impacted
			 all of the 9 islands in the Azores archipelago;
		Whereas most of Faial Island’s 25,000 people lost their
			 livelihoods in the midst of fumes, smoke, lava, and constant earthquakes, and
			 had no choice but to escape to other islands in the Azores;
		Whereas the United States offered a helping hand to the
			 distressed people of the Azores by introducing and passing the Azorean Refugee
			 Act, spearheaded by Senators John Pastore of Rhode Island and John F. Kennedy
			 of Massachusetts, which became Public Law 85–892;
		Whereas the Azorean Refugee Act made 1,500 special
			 nonquota immigrant visas available to the destitute victims of the Capelinhos
			 Volcano in the Azores, and was extended until 1962 to allow the entry of an
			 even greater number of refugees;
		Whereas the eruption of the Capelinhos Volcano led to a
			 wave of Portuguese immigration that brought more than 175,000 Azoreans to the
			 United States between 1960 and 1980;
		Whereas according to the United States Census from the
			 year 2000, there were 1,176,615 Portuguese-Americans in the United States, and
			 the vast majority of these were of Azorean descent;
		Whereas major communities of Portuguese-Americans of
			 Azorean descent can be found in southeastern New England; the areas around San
			 Francisco, San Diego, and the San Joaquin Valley, California; Hawaii; and the
			 New Jersey/New York metropolitan area;
		Whereas these recent immigrants have built on the work
			 initiated by earlier arrivals, and through their remarkable work ethic have,
			 among other activities, distinguished themselves in farming and fishing;
		Whereas by the 1970s, roughly half of all dairy farms in
			 the San Joaquin Valley were owned and operated by Portuguese-Americans and
			 contributed to making California the number one dairy producing State in the
			 Nation;
		Whereas the Portuguese of the American east coast have
			 dominated the fishing industry, and contributed to making New Bedford,
			 Massachusetts, one of our Nation’s greatest seaports;
		Whereas Portuguese immigrants and their descendants have
			 contributed substantially to American workforce, leadership, and culture, and
			 produced successful physicians, lawyers, and university professors;
		Whereas in the public sector, Portuguese-Americans have
			 become legislators at the local, State, and Federal level, state attorney
			 generals, justices, judges, and successful lawyers, and are members of school
			 committees and boards, as well as city councils;
		Whereas as the governor of California, Ronald Reagan
			 proclaimed the 2nd week of March as Portuguese Immigrant Week in 1969;
			 and
		Whereas President John F. Kennedy recognized that
			 immigrants coming from the Azores had made excellent contributions to our
			 Nation as citizens: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commemorates the 50th anniversary of the
			 Azorean Refugee Act of 1958;
			(2)celebrates the Azorean Refugee Act of 1958
			 as worthy and admirable legislation that represented America at its finest,
			 reaching out to people in need; and
			(3)recognizes the momentous contributions of
			 Portuguese immigrants and their descendants to the United States, who have so
			 greatly enriched our Nation.
			
